USCA4 Appeal: 21-2340      Doc: 18         Filed: 11/30/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2340


        MARINEL MICLESCU; BIANCA MIRICA; A.M.; N.M.; I.M.,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 24, 2022                                 Decided: November 30, 2022


        Before GREGORY, Chief Judge, THACKER, Circuit Judge, and KEENAN, Senior
        Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: John E. Gallagher, Catonsville, Maryland, for Petitioners. Brian M. Boynton,
        Principal Deputy Assistant Attorney General, Mary Jane Candaux, Assistant Director,
        Stephen Finn, Senior Trial Attorney, Office of Immigration Litigation, Civil Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2340      Doc: 18         Filed: 11/30/2022      Pg: 2 of 2




        PER CURIAM:

               Marinel Miclescu and his wife and minor children, natives and citizens of Romania,

        petition for review of an order of the Board of Immigration Appeals (Board) dismissing

        their appeal from the Immigration Judge’s decision denying Miclescu’s request for asylum

        and withholding of removal. We have thoroughly reviewed the record and conclude that

        the evidence does not compel a ruling contrary to any of the administrative factual findings,

        see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the denial of relief,

        see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition

        for review for the reasons stated by the Board. See In re Miclescu (B.I.A. Nov. 12, 2021).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                               PETITION DENIED




                                                     2